*216On Application tor Rehearing.
On the former hearing of this case, it was not a disputed question in argument that Cofting-liam was the owner of the judgment and execution in favor of Fo'shee against Eleanor Coker. This was treated as a fact by both parties, and indeed, it was conceded in argument of counsel for appellees. While it is true that the written transfer of the judgment, as copied into the record is without date, yet the recitals in this transfer as to the calculation and payment of interest on said judgment is a circumstance tending strongly to show that a transfer was made even before Ootfinghaan obtained Fitters of administration upon the estate of said Eleanor Coker. There is another .reason why complainants are not entitled to relief, Which we did not deem it necessary to notice upon the former hearing, considering rvliat we had said as being- conclusive of any right to recover, and that is that complainants were guiltj^ of laches in the enforcement of what they allege to be their rights. More than twenty years elapsed between ¡the time of the sale of the lands under the proceedings had in the probate court and the filing of this bill. Nearly two years, lacking only a ■few days, elapsed between the date of the death of the life tenant and the filing of this bill. The hill was filed on May 17th, 1897, the life tenant died June 5th, 1895. The bill contained averments which were evidently intended to excuse the laches or delay of the complainants in pursuing this remedy, but the evidence wholly fails to support these -averments as to the complainant, Roland Moore. Roland Moore was twenty-eight years of '-age at the date of the filing of the bill. He states in bis testimony that he knew of his interest in the land as far hack as he could remember. He knew of the sale of the land by probate proceedings, for he had heard his mother talk about it. He gives no sufficient reason for the delay in pursuing Iris remedy. Under,-the facts he is clearly guilty of laches, and certainly was not entitled to relief. Under the familiar rule that all complainants must re*217cover, or none, tlie bill must be dismissed as to all. We see no reason for changing as to ¡the conclusions readied upon the former hearing.